Gilbert, J.
In the petition for certiorari error is assigned on the ruling of the Court of Appeals as contained in the second division of the decision by that court, 47 Ga. App. 528 (171 S. E. 160). Other complaints in the petition are based on petitioner’s deductions from the ruling just mentioned, as applied to the facts of the ease. After careful examination of the petition, no merit is found in any of the assignments of error. The writ of certiorari was improvidently granted, and must be

Dismissed.


All the Justices concur, except Atkinson, J., who dissents.